DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Allowable Subject Matter
Claims 1-2, 4, 7-8, 10, 17- 18, 22, 24, 27-28, 31-32, 35, 37-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4, 7-8, 10, 17- 18, 22, 24, 27-28, 31-32, 35, 37-41 are allowed since, as argued by Applicant in Remarks dated 08/05/2022, pages 11-12, certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “the first pixel elements and the second pixel elements are arranged alternately in a row direction…for the first pixel element and the second pixel element adjacent in the row direction, the second sub-pixel in the first pixel element is not immediately adjacent to the second sub-pixel in the second pixel element”. In claim 41, “the first pixel elements and the second pixel elements are arranged alternately in a column direction, and the first pixel elements and the second pixel elements are arranged alternately in a row direction, in the first display sub-area; the second sub-pixel and the first sub-pixel in the first pixel elements are staggered in rows and columns, and the second sub-pixel and the third sub-pixel in the second pixel elements are arranged in a same row”. The closest prior art of record, Cho et al (US 2018/0165533), discloses a display device (Fig. 4, (440), and Fig. 5, (501) comprising a display substrate (Figs. 10-13, substrate where all display components are disposed on) comprising a display area (Fig. 6, (601, 611, and 621)) comprising a first display sub-area (Fig. 6, (601), and Fig. 14, (1420) and a second sub-area (Fig. 6, (611, 621) and Fig. 14, (1410)), wherein: a distribution density of pixels in the first display sub-area (Fig. 8B, [0131, 0132], and Fig. 14, (1420)) is higher than a distribution density of pixels in the second display sub-area (Fig. 8A, [0131, 0132] and Fig. 14, (1410)) wherein the first display sub-area (Fig. 14, (1420) comprises a plurality of first pixel elements (1420a, 1420b) and second pixel elements (1420c, 1420b) arranged adjacent to each other (See Fig. 14, (1420), wherein the first pixel elements comprise a first sub-pixel (1420a, (R) and a second sub-pixel (1420b, (G), and the second pixel elements comprise a third sub-pixel (1420c, (B) and a second sub-pixel (1420b, (G); and the second display sub-area (Fig. 14, (1410) comprises a plurality of third pixel elements (1410a, 1410b, 1410c), and the third pixel elements comprise a first sub-pixel (1420a, (R), a second sub-pixel (1420b, (G), and a third sub-pixel (1420c, (B) arranged adjacent to each other (See Fig. 14, (1410). However, singularly or in combination, and together with all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692